Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Claims 1-3, 5-21 and new claim 22 are under consideration in the instant Office Action.

Withdrawn Rejections 
The objection to claim 8 is withdrawn in view of the newly amended claim.

The rejection of claims 1-3, 6-17 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al., US2014/0080811 (IDS) is withdrawn in view of the newly amended claims .


Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-21 and new claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al., 2013 (2/21/2020 PTO-892) and Jacobson et al., US2014/0080811 (IDS) in view of Simard US2011/026378 (IDS).
The instant claims are towards a method of treating or preventing amyloid related imaging abnormalities (ARIA) in a subject undergoing medical treatment for Alzheimer’s disease by administering SUR-1TRPM4 channel inhibitor to prevent or reduce ARIA.
Prins teaches using monoclonal antibodies to treat Alzheimer’s disease (see abstract). Prins teaches BIIB037 (aka aducanumab), bapinuneuzumab, solanezumab nd column and page 3 of 6) as required in instant claims 1 and 22. Prins teaches using MRI to detect and identify types of ARIA (see page 3 of 6, top of 1st column) as in instant claim 5. Prins does not teach administering SUR1-TRPM4 channel inhibitors.
Jacobson teaches co-administration of NSA antagonist (reads on SUR-1TRPM4 channel inhibitor) in combination with drugs used to treat Alzheimer’s disease (AD, see abstract and paragraphs 18, 32 and 56) and as in instant claims 1. 9 and new claim 22. Jacobson teaches that the NSA agonists to treat and prevent the onset of AD include glibenclamide (aka glyburide), 4-trans-hydroxy-glibenclamide, 3-cis-hydroxy-glibenclamide, tolbutamide, chlorpropamide, tolazamide, repaglinide, nateglinide, meglitinide, midaglizole, tolazamide, gliquidone, LY397364, LY389382, glyclazide, glimepiride or flufenamic acid (see paragraphs 8,10-12 and 31) in pharmacological composition as in instant claims 1-3, 19-20 and 22. Please note that the NSA antagonist reads on the SUR1-TRPM4 channel inhibitors since they encompass the same compositions (see paragraph 6). Jacobson teaches administering the NSC antagonists to a person at risk for developing AD (see paragraph 26) as in instant claim 6. Jacobson teaches a group of AD drugs which are not antibody treatments (see paragraph 56) as in instant claim 21. Jacobson teaches administering the NSC antagonists followed by an AD drug (see paragraph 56) as in instant claims 6-7 since concomitant administration reads on 6hrs or less prior to initiation of medical treatment. Jacobson teaches that 
Simard teaches treating vasogenic edema and hemorrhages with SUR1-TRPM4 channel inhibitors which include glibenclamide, tolbutamide, chlorpropamide, tolazamide, repaglinide, nateglinide, meglitinide, tolazamide, LY397364, LY389382, glyclazide, glimepiride or flufenamic acid (see paragraphs 35-36, 83) as in instant claims 1-3, 19-20 and 21. Simard teaches using 3.0 mg/day dose (see paragraphs 61, 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Jacobson, Prins and Simard. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Prins teaches that ARIA is induced by certain AD treatments and include vasogenic edema and microhemorrhage (see page 2 of 6, bottom of 2nd column and page 3 of 6) while Simard teaches treating vasogenic edema and hemorrhages with SUR1-TRPM4 channel inhibitors, the same treatment as taught by Jacobson to treat AD. Therefore, one of ordinary skill in the art would be motivated to treat AD patients with ARIA using the same treatments taught by Jacobson and Simard since the treatments with SUR1-TRPM4 channel inhibitors in AD patient treat both the AD disease itself and the ARIA complications with certain AD treatments. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. Applicant argues that the 103 obviousness rejection failed to teach all of the claimed limitations and that there is no reasonable expectation of success. Applicant Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”).
Applicant further argues that the Prins reference merely suggests that ARIA is linked to vasogenic edema and microhemorrhage and fails to teach treating ARIA with the required treatment. This is not found persuasive because Prins provides a clear link between vasogenic edema and microhemorrhage and ARIA in AD patients and Prins is not depended upon to teach the specific treatment. The required treatment to reduce vasogenic edema and microhemorrhage is taught Jacobson and Simard and the absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). 
Therefore, the arguments are not found persuasive.

Conclusion
No claims are allowed.
	
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649